Exhibit 10.1

TIMKENSTEEL CORPORATION

2020 EQUITY AND INCENTIVE COMPENSATION PLAN

1.    Purpose. The purpose of this Plan is to permit award grants to
non-employee Directors, officers and other employees of the Company and its
Subsidiaries, and certain consultants to the Company and its Subsidiaries, and
to provide to such persons incentives and rewards for service and/or
performance.

2.    Definitions. As used in this Plan:

(a)    “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan.

(b)    “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.

(c)    “Board” means the Board of Directors of the Company.

(d)    “Cash Incentive Award” means a cash award granted pursuant to Section 8
of this Plan.

(e)    “Change in Control” has the meaning set forth in Section 12 of this Plan.

(f)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations thereunder, as such law and regulations may be amended
from time to time.

(g)    “Committee” means the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer this Plan pursuant to Section 10 of this Plan.

(h)    “Common Shares” means the common shares, without par value per share, of
the Company or any security into which such common shares may be changed by
reason of any transaction or event of the type referred to in Section 11 of this
Plan.

(i)    “Company” means TimkenSteel Corporation, an Ohio corporation, and its
successors.

(j)    “Date of Grant” means the date provided for by the Committee on which a
grant of Option Rights, Appreciation Rights, Performance Shares, Performance
Units, Cash Incentive Awards, or other awards contemplated by Section 9 of this
Plan, or a grant or sale of Restricted Shares, Restricted Share Units, or other
awards contemplated by Section 9 of this Plan, will become effective (which date
will not be earlier than the date on which the Committee takes action with
respect thereto).

(k)    “Director” means a member of the Board.

(l)    “Effective Date” means the date this Plan is approved by the
Shareholders.



--------------------------------------------------------------------------------

(m)    “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee that sets
forth the terms and conditions of the awards granted under this Plan. An
Evidence of Award may be in an electronic medium, may be limited to notation on
the books and records of the Company and, unless otherwise determined by the
Committee, need not be signed by a representative of the Company or a
Participant.

(n)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.

(o)    “Incentive Stock Option” means an Option Right that is intended to
qualify as an “incentive stock option” under Section 422 of the Code or any
successor provision.

(p)    “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares, Performance Units or Cash Incentive Awards or,
when so determined by the Committee, Option Rights, Appreciation Rights,
Restricted Shares, Restricted Share Units, dividend equivalents or other awards
pursuant to this Plan. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Management Objectives unsuitable, the Committee may in
its discretion modify such Management Objectives or the goals or actual levels
of achievement regarding the Management Objectives, in whole or in part, as the
Committee deems appropriate and equitable.

(q)    “Market Value per Share” means, as of any particular date, the closing
price of a Common Share as reported for that date on the New York Stock Exchange
or, if the Common Shares are not then listed on the New York Stock Exchange, on
any other national securities exchange on which the Common Shares are listed, or
if there are no sales on such date, on the next preceding trading day during
which a sale occurred. If there is no regular public trading market for the
Common Shares, then the Market Value per Share shall be the fair market value as
determined in good faith by the Committee. The Committee is authorized to adopt
another fair market value pricing method provided such method is stated in the
applicable Evidence of Award and is in compliance with the fair market value
pricing rules set forth in Section 409A of the Code.

(r)    “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

(s)    “Option Price” means the purchase price payable on exercise of an Option
Right.

(t)    “Option Right” means the right to purchase Common Shares upon exercise of
an award granted pursuant to Section 4 of this Plan.

(u)    “Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time (i) a non-employee Director,
(ii) an officer or other employee of the Company or any Subsidiary, including a
person who has agreed to commence serving in such capacity within 90 days of the
Date of Grant, or (iii) a person, including a consultant, who provides services
to the Company or any Subsidiary that are equivalent to those typically provided
by an employee (provided that such person satisfies the Form S-8 definition of
an “employee”).

 

2



--------------------------------------------------------------------------------

(v)    “Performance Period” means, in respect of a Cash Incentive Award,
Performance Share or Performance Unit, a period of time established pursuant to
Section 8 of this Plan within which the Management Objectives relating to such
Cash Incentive Award, Performance Share or Performance Unit are to be achieved.

(w)    “Performance Share” means a bookkeeping entry that records the equivalent
of one Common Share awarded pursuant to Section 8 of this Plan.

(x)    “Performance Unit” means a bookkeeping entry awarded pursuant to
Section 8 of this Plan that records a unit equivalent to $1.00 or such other
value as is determined by the Committee.

(y)    “Plan” means this TimkenSteel Corporation 2020 Equity and Incentive
Compensation Plan, as may be amended or amended and restated from time to time.

(z)    “Predecessor Plan” means the TimkenSteel Corporation 2014 Equity and
Incentive Compensation Plan, in each case including as amended or amended and
restated.

(aa)    “Restricted Shares” means Common Shares granted or sold pursuant to
Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers has expired.

(bb)    “Restricted Share Units” means an award made pursuant to Section 7 of
this Plan of the right to receive Common Shares, cash or a combination thereof
at the end of the applicable Restriction Period.

(cc)    “Restriction Period” means the period of time during which Restricted
Share Units are subject to restrictions, as provided in Section 7 of this Plan.

(dd)    “Shareholder” means an individual or entity that owns one or more Common
Shares.

(ee)    “Spread” means the excess of the Market Value per Share on the date when
an Appreciation Right is exercised over the Base Price provided for with respect
to the Appreciation Right.

(ff)    “Subsidiary” means a corporation, company or other entity (i) more than
50% of whose outstanding shares or securities (representing the right to vote
for the election of directors or other managing authority) are, or (ii) which
does not have outstanding shares or securities (as may be the case in a
partnership, joint venture, limited liability company, unincorporated
association or other similar entity), but more than 50% of whose ownership
interest representing the right generally to make decisions for such other
entity is, now or hereafter, owned or controlled, directly or indirectly, by the
Company; provided, however, that for purposes of determining whether any person
may be a Participant for purposes of any grant of Incentive Stock Options,
“Subsidiary” means any corporation in which the Company at the time owns or
controls, directly or indirectly, more than 50% of the total combined Voting
Power represented by all classes of stock issued by such corporation.

 

3



--------------------------------------------------------------------------------

(gg)    “Voting Power” means, at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company or members of the board of directors or
similar body in the case of another entity.

3.    Shares Available Under this Plan.

(a)    Maximum Shares Available Under this Plan.

 

  (i)

Subject to adjustment as provided in Section 11 of this Plan and the share
counting rules set forth in Section 3(b) of this Plan, the number of Common
Shares available under this Plan for awards of (A) Option Rights or Appreciation
Rights, (B) Restricted Shares, (C) Restricted Share Units, (D) Performance
Shares or Performance Units, (E) awards contemplated by Section 9 of this Plan,
or (F) dividend equivalents paid with respect to awards made under this Plan
will not exceed in the aggregate 2,000,000 Common Shares, plus the Common Shares
that are subject to awards granted under this Plan or the Predecessor Plan that
are added (or added back, as applicable) to the aggregate number of Common
Shares available under this Section 3(a)(i) pursuant to the share counting rules
of this Plan. Such shares may be shares of original issuance or treasury shares
or a combination of the foregoing.

 

  (ii)

Subject to the share counting rules set forth in Section 3(b) of this Plan, the
aggregate number of Common Shares available under Section 3(a)(i) of this Plan
will be reduced by one Common Share for every one Common Share subject to an
award granted under this Plan.

(b)    Share Counting Rules.

 

  (i)

Except as provided in Section 22 of this Plan, if any award granted under this
Plan (in whole or in part) is canceled or forfeited, expires, is settled for
cash, or is unearned, the Common Shares subject to such award will, to the
extent of such cancellation, forfeiture, expiration, cash settlement, or
unearned amount, again be available under Section 3(a)(i) above in accordance
with Section 3(b)(v) below.

 

  (ii)

If, after the Effective Date, any Common Shares subject to an award granted
under the Predecessor Plan are forfeited, or an award granted under the
Predecessor Plan (in whole or in part) is canceled or forfeited, expires, is
settled for cash, or is unearned, the Common Shares subject to such award will,
to the extent of such cancellation, forfeiture, expiration, cash settlement, or
unearned amount, be available for awards under this Plan in accordance with
Section 3(b)(v) below.

 

4



--------------------------------------------------------------------------------

  (iii)

Notwithstanding anything to the contrary contained in this Plan: (A) Common
Shares withheld by the Company, tendered or otherwise used in payment of the
Option Price of an Option Right will not be added (or added back, as applicable)
to the aggregate number of Common Shares available under Section 3(a)(i) of this
Plan; (B) Common Shares withheld by the Company, tendered or otherwise used to
satisfy tax withholding with respect to Option Rights or Appreciation Rights (or
option rights or appreciation rights granted under the Predecessor Plan) will
not be added (or added back, as applicable) to the aggregate number of Common
Shares available under Section 3(a)(i) of this Plan; (C) Common Shares withheld
by the Company, tendered or otherwise used to satisfy tax withholding with
respect to awards other than Option Rights and Appreciation Rights (or option
rights or appreciation rights granted under the Predecessor Plan) will be added
back to the aggregate number of Common Shares available under Section 3(a)(i) of
this Plan in accordance with Section 3(b)(v) below, but only for a period not to
exceed 10 years from the Effective Date; (D) Common Shares subject to a
share-settled Appreciation Right that are not actually issued in connection with
the settlement of such Appreciation Right on the exercise thereof will not be
added back to the aggregate number of Common Shares available under
Section 3(a)(i) of this Plan; and (E) Common Shares reacquired by the Company on
the open market or otherwise using cash proceeds from the exercise of Option
Rights will not be added (or added back, as applicable) to the aggregate number
of Common Shares available under Section 3(a)(i) of this Plan.

 

  (iv)

If, under this Plan, a Participant has elected to give up the right to receive
compensation in exchange for Common Shares based on fair market value, such
Common Shares will not count against the aggregate limit under Section 3(a)(i)
of this Plan.

 

  (v)

Any Common Share that becomes available under this Plan under this Section 3(b)
will be added (or added back, as applicable) as (A) one Common Share if such
Common Share was subject to an award granted under this Plan or a stock option
or stock appreciation right granted under the Predecessor Plan, (B) 2.46 Common
Shares if such Common Share was subject to an award granted under the
Predecessor Plan prior to April 28, 2016 other than a stock option or stock
appreciation right, and (C) as 2.50 Common Shares if such Common share was
subject to an award granted under the Predecessor Plan on or after April 28,
2016 other than a stock option or stock appreciation right.

 

5



--------------------------------------------------------------------------------

(c)    Limit on Incentive Stock Options; Full Value Award Limit. Notwithstanding
anything to the contrary contained in this Plan, and subject to adjustment as
provided in Section 11 of this Plan, (i) the aggregate number of Common Shares
actually issued or transferred by the Company upon the exercise of Incentive
Stock Options will not exceed 2,000,000 Common Shares; and (ii) the number of
Common Shares subject to awards granted under this Plan other than Option Rights
or Appreciation Rights (after taking into account any applicable share recycling
under Section 3(b)) will not, during the life of this Plan, in the aggregate
exceed 1,800,000 Common Shares.

(d)    Non-Employee Director Compensation Limit. Notwithstanding anything to the
contrary contained in this Plan, in no event will any non-employee Director in
any one calendar year be granted compensation for such service having an
aggregate maximum value (measured at the Date of Grant as applicable, and
calculating the value of any awards based on the grant date fair value for
financial reporting purposes) in excess of $500,000.

(e)    Minimum Vesting. Notwithstanding anything in this Plan (outside of this
Section 3(e)) to the contrary, awards granted under this Plan shall vest no
earlier than after a minimum one-year vesting period or one-year performance
period, as applicable; provided, however, that, notwithstanding the foregoing,
an aggregate of up to 5% of the Common Shares available for awards under this
Plan under Section 3(a)(i), as may be adjusted under Section 11 of this Plan,
may be used for awards that do not at grant comply with such minimum vesting
requirement. Nothing in this Section 3(e) or otherwise in this Plan shall
preclude the Committee, in its sole discretion, from (i) providing for continued
vesting or accelerated vesting for any award under the Plan, including in
connection with or following the retirement, death, disability or termination of
employment or service of a Participant, or (ii) exercising its authority under
Section 18(c) at any time following the grant of an award.

4.    Option Rights. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the granting to Participants of
Option Rights. Each such grant may utilize any or all of the authorizations, and
will be subject to all of the requirements, contained in the following
provisions:

(a)    Each grant will specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this Plan.

(b)    Each grant will specify an Option Price per Common Share, which Option
Price (except with respect to awards under Section 22 of this Plan) may not be
less than the Market Value per Share on the Date of Grant.

(c)    Each grant will specify whether the Option Price will be payable (i) in
cash, by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Common Shares owned by the Optionee having a value at the time of exercise equal
to the total Option Price, (iii) subject to any conditions or limitations
established by the Committee, by the withholding of Common Shares otherwise
issuable upon exercise of an Option Right pursuant to a “net exercise”
arrangement (it being

 

6



--------------------------------------------------------------------------------

understood that, solely for purposes of determining the number of treasury
shares held by the Company, the Common Shares so withheld will not be treated as
issued and acquired by the Company upon such exercise), (iv) by a combination of
such methods of payment, or (v) by such other methods as may be approved by the
Committee.

(d)    To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the Common Shares to
which such exercise relates.

(e)    Each grant will specify the period or periods of continuous service by
the Optionee with the Company or any Subsidiary, if any, that is necessary
before any Option Rights or installments thereof will vest. Option Rights may
provide for continued vesting or the earlier vesting of such Option Rights,
including in the event of the retirement, death, disability or termination of
employment or service of a Participant or in the event of a Change in Control.

(f)    Any grant of Option Rights may specify Management Objectives regarding
the vesting of such rights.

(g)    Option Rights granted under this Plan may be (i) options, including
Incentive Stock Options, that are intended to qualify under particular
provisions of the Code, (ii) options that are not intended to so qualify, or
(iii) combinations of the foregoing. Incentive Stock Options may only be granted
to Participants who meet the definition of “employees” under Section 3401(c) of
the Code.

(h)    No Option Right will be exercisable more than 10 years from the Date of
Grant. The Committee may provide in any Evidence of Award for the automatic
exercise of an Option Right upon such terms and conditions as established by the
Committee.

(i)    Option Rights granted under this Plan may not provide for any dividends
or dividend equivalents thereon.

(j)    Each grant of Option Rights will be evidenced by an Evidence of Award.
Each Evidence of Award will be subject to this Plan and will contain such terms
and provisions, consistent with this Plan, as the Committee may approve.

5.    Appreciation Rights.

(a)    The Committee may, from time to time and upon such terms and conditions
as it may determine, authorize the granting to any Participant of Appreciation
Rights. An Appreciation Right will be the right of the Participant to receive
from the Company an amount determined by the Committee, which will be expressed
as a percentage of the Spread (not exceeding 100%) at the time of exercise.

(b)    Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

7



--------------------------------------------------------------------------------

  (i)

Each grant may specify that the amount payable on exercise of an Appreciation
Right will be paid by the Company in cash, Common Shares or any combination
thereof.

 

  (ii)

Each grant will specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary, if any, that is necessary before
the Appreciation Rights or installments thereof will vest. Appreciation Rights
may provide for continued vesting or the earlier vesting of such Appreciation
Rights, including in the event of the retirement, death, disability or
termination of employment or service of a Participant or in the event of a
Change in Control.

 

  (iii)

Any grant of Appreciation Rights may specify Management Objectives regarding the
vesting of such Appreciation Rights.

 

  (iv)

Appreciation Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.

 

  (v)

Each grant of Appreciation Rights will be evidenced by an Evidence of Award.
Each Evidence of Award will be subject to this Plan and will contain such terms
and provisions, consistent with this Plan, as the Committee may approve.

(c)    Also, regarding Appreciation Rights:

 

  (i)

Each grant will specify in respect of each Appreciation Right a Base Price,
which (except with respect to awards under Section 22 of this Plan) may not be
less than the Market Value per Share on the Date of Grant; and

 

  (ii)

No Appreciation Right granted under this Plan may be exercised more than 10
years from the Date of Grant. The Committee may provide in any Evidence of Award
for the automatic exercise of an Appreciation Right upon such terms and
conditions as established by the Committee.

6.    Restricted Shares. The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the grant or sale of
Restricted Shares to Participants. Each such grant or sale may utilize any or
all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:

(a)    Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights (subject in particular to Section 6(g) of this Plan), but
subject to the substantial risk of forfeiture and restrictions on transfer
hereinafter described.

 

8



--------------------------------------------------------------------------------

(b)    Each such grant or sale may be made without additional consideration or
in consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.

(c)    Each such grant or sale will provide that the Restricted Shares covered
by such grant or sale will be subject to a “substantial risk of forfeiture”
within the meaning of Section 83 of the Code for a period to be determined by
the Committee on the Date of Grant or until achievement of Management Objectives
referred to in Section 6(e) of this Plan.

(d)    Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Shares will be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant (which restrictions may
include rights of repurchase or first refusal of the Company or provisions
subjecting the Restricted Shares to a continuing substantial risk of forfeiture
while held by any transferee).

(e)    Any grant of Restricted Shares may specify Management Objectives
regarding the vesting of such Restricted Shares.

(f)    Notwithstanding anything to the contrary contained in this Plan,
Restricted Shares may provide for continued vesting or the earlier vesting of
such Restricted Shares, including in the event of the retirement, death,
disability or termination of employment or service of a Participant or in the
event of a Change in Control.

(g)    Any such grant or sale of Restricted Shares may require that any and all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and/or reinvested in additional
Restricted Shares, which will be subject to the same restrictions as the
underlying award. For the avoidance of doubt, any such dividends or other
distributions on Restricted Shares will be deferred until, and paid contingent
upon, the vesting of such Restricted Shares.

(h)    Each grant or sale of Restricted Shares will be evidenced by an Evidence
of Award. Each Evidence of Award will be subject to this Plan and will contain
such terms and provisions, consistent with this Plan, as the Committee may
approve. Unless otherwise directed by the Committee, (i) all certificates
representing Restricted Shares will be held in custody by the Company until all
restrictions thereon will have lapsed, together with a stock power or powers
executed by the Participant in whose name such certificates are registered,
endorsed in blank and covering such shares or (ii) all Restricted Shares will be
held at the Company’s transfer agent in book entry form with appropriate
restrictions relating to the transfer of such Restricted Shares.

7.    Restricted Share Units. The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Share Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:

(a)    Each such grant or sale will constitute the agreement by the Company to
deliver Common Shares or cash, or a combination thereof, to the Participant in
the future in consideration of the performance of services, but subject to the
fulfillment of such conditions (which may include achievement regarding
Management Objectives) during the Restriction Period as the Committee may
specify.

 

9



--------------------------------------------------------------------------------

(b)    Each such grant or sale may be made without additional consideration or
in consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.

(c)    Notwithstanding anything to the contrary contained in this Plan,
Restricted Share Units may provide for continued vesting or the earlier lapse or
other modification of the Restriction Period, including in the event of the
retirement, death, disability or termination of employment or service of a
Participant or in the event of a Change in Control.

(d)    During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the Common Shares deliverable upon payment of the Restricted Share Units and
will have no right to vote them, but the Committee may, at or after the Date of
Grant, authorize the payment of dividend equivalents on such Restricted Share
Units on a deferred and contingent basis, either in cash or in additional Common
Shares; provided, however, that dividend equivalents or other distributions on
Common Shares underlying Restricted Share Units shall be deferred until and paid
contingent upon the vesting of such Restricted Share Units.

(e)    Each grant or sale of Restricted Share Units will specify the time and
manner of payment of the Restricted Share Units that have been earned. Each
grant or sale will specify that the amount payable with respect thereto will be
paid by the Company in Common Shares or cash, or a combination thereof.

(f)    Each grant or sale of Restricted Share Units will be evidenced by an
Evidence of Award. Each Evidence of Award will be subject to this Plan and will
contain such terms and provisions, consistent with this Plan, as the Committee
may approve.

8.    Cash Incentive Awards, Performance Shares and Performance Units. The
Committee may, from time to time and upon such terms and conditions as it may
determine, authorize the granting of Cash Incentive Awards, Performance Shares
and Performance Units. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a)    Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to a Cash Incentive Award, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors.

(b)    The Performance Period with respect to each Cash Incentive Award or grant
of Performance Shares or Performance Units will be such period of time as will
be determined by the Committee, which may be subject to continued vesting or
earlier lapse or other modification, including in the event of the retirement,
death, disability or termination of employment or service of a Participant or in
the event of a Change in Control.

 

10



--------------------------------------------------------------------------------

(c)    Each grant of a Cash Incentive Award, Performance Shares or Performance
Units will specify Management Objectives regarding the earning of the award.

(d)    Each grant will specify the time and manner of payment of a Cash
Incentive Award, Performance Shares or Performance Units that have been earned.

(e)    The Committee may, on the Date of Grant of Performance Shares or
Performance Units, provide for the payment of dividend equivalents to the holder
thereof either in cash or in additional Common Shares, which dividend
equivalents will be subject to deferral and payment on a contingent basis based
on the Participant’s earning and vesting of the Performance Shares or
Performance Units, as applicable, with respect to which such dividend
equivalents are paid.

(f)    Each grant of a Cash Incentive Award, Performance Shares or Performance
Units will be evidenced by an Evidence of Award. Each Evidence of Award will be
subject to this Plan and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.

9.    Other Awards.

(a)    Subject to applicable law and the applicable limits set forth in
Section 3 of this Plan, the Committee may authorize the grant to any Participant
of Common Shares or such other awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Common Shares or factors that may influence the value of such shares,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Common Shares, purchase rights for
Common Shares, awards with value and payment contingent upon performance of the
Company or specified Subsidiaries, affiliates or other business units thereof or
any other factors designated by the Committee, and awards valued by reference to
the book value of the Common Shares or the value of securities of, or the
performance of specified Subsidiaries or affiliates or other business units of
the Company. The Committee will determine the terms and conditions of such
awards. Common Shares delivered pursuant to an award in the nature of a purchase
right granted under this Section 9 will be purchased for such consideration,
paid for at such time, by such methods, and in such forms, including, without
limitation, Common Shares, other awards, notes or other property, as the
Committee determines.

(b)    Cash awards, as an element of or supplement to any other award granted
under this Plan, may also be granted pursuant to this Section 9.

(c)    The Committee may authorize the grant of Common Shares as a bonus, or may
authorize the grant of other awards in lieu of obligations of the Company or a
Subsidiary to pay cash or deliver other property under this Plan or under other
plans or compensatory arrangements, subject to such terms as will be determined
by the Committee in a manner that complies with Section 409A of the Code.

(d)    The Committee may, at or after the Date of Grant, authorize the payment
of dividends or dividend equivalents on awards granted under this Section 9 on a
deferred and contingent basis, either in cash or in additional Common Shares,
based upon the earning and vesting of such awards.

 

11



--------------------------------------------------------------------------------

(e)    Each grant of an award under this Section 9 will be evidenced by an
Evidence of Award. Each such Evidence of Award will be subject to this Plan and
will contain such terms and provisions, consistent with this Plan, as the
Committee may approve, and will specify the time and terms of delivery of the
applicable award.

(f)    Notwithstanding anything to the contrary contained in this Plan, awards
under this Section 9 may provide for the earning or vesting of, or earlier
elimination of restrictions applicable to, such award, including in the event of
the retirement, death, disability or termination of employment or service of a
Participant or in the event of a Change in Control.

10.    Administration of this Plan.

(a)    This Plan will be administered by the Committee; provided, however, that
notwithstanding anything in this Plan to the contrary, the Board may grant
awards under this Plan to non-employee Directors and administer this Plan with
respect to such awards. The Committee may from time to time delegate all or any
part of its authority under this Plan to a subcommittee thereof. To the extent
of any such delegation, references in this Plan to the Committee will be deemed
to be references to such subcommittee.

(b)    The interpretation and construction by the Committee of any provision of
this Plan or of any Evidence of Award (or related documents) and any
determination by the Committee pursuant to any provision of this Plan or of any
such agreement, notification or document will be final and conclusive. No member
of the Committee shall be liable for any such action or determination made in
good faith. In addition, the Committee is authorized to take any action it
determines in its sole discretion to be appropriate subject only to the express
limitations contained in this Plan, and no authorization in any Plan section or
other provision of this Plan is intended or may be deemed to constitute a
limitation on the authority of the Committee.

(c)    To the extent permitted by law, the Committee may delegate to one or more
of its members, to one or more officers of the Company, or to one or more agents
or advisors, such administrative duties or powers as it may deem advisable, and
the Committee, the subcommittee, or any person to whom duties or powers have
been delegated as aforesaid, may employ one or more persons to render advice
with respect to any responsibility the Committee, the subcommittee or such
person may have under this Plan. The Committee may, by resolution, authorize one
or more officers of the Company to do one or both of the following on the same
basis as the Committee: (i) designate employees to be recipients of awards under
this Plan; and (ii) determine the size of any such awards; provided, however,
that (A) the Committee will not delegate such responsibilities to any such
officer for awards granted to an employee who is an officer (for purposes of
Section 16 of the Exchange Act), Director, or more than 10% “beneficial owner”
(as such term is defined in Rule 13d-3 promulgated under the Exchange Act) of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Committee in accordance
with Section 16 of the Exchange Act; (B) the resolution providing for such
authorization shall set forth the total number of Common Shares such officer(s)
may grant; and (C) the officer(s) will report periodically to the Committee
regarding the nature and scope of the awards granted pursuant to the authority
delegated.

 

12



--------------------------------------------------------------------------------

11.    Adjustments. The Committee shall make or provide for such adjustments in
the number of and kind of Common Shares covered by outstanding Option Rights,
Appreciation Rights, Restricted Shares, Restricted Share Units, Performance
Shares and Performance Units granted hereunder and, if applicable, in the number
of and kind of Common Shares covered by other awards granted pursuant to
Section 9 of this Plan, in the Option Price and Base Price provided in
outstanding Option Rights and Appreciation Rights, respectively, in Cash
Incentive Awards, and in other award terms, as the Committee, in its sole
discretion, exercised in good faith, determines is equitably required to prevent
dilution or enlargement of the rights of Participants that otherwise would
result from (a) any extraordinary cash dividend, stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event or in the
event of a Change in Control, the Committee may provide in substitution for any
or all outstanding awards under this Plan such alternative consideration
(including cash), if any, as it, in good faith, may determine to be equitable in
the circumstances and shall require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price, respectively, greater than the consideration offered in connection
with any such transaction or event or Change in Control, the Committee may in
its discretion elect to cancel such Option Right or Appreciation Right without
any payment to the person holding such Option Right or Appreciation Right. The
Committee shall also make or provide for such adjustments in the number of
Common Shares specified in Section 3 of this Plan as the Committee in its sole
discretion, exercised in good faith, determines is appropriate to reflect any
transaction or event described in this Section 11; provided, however, that any
such adjustment to the Incentive Stock Option limitation specified in
Section 3(c) of this Plan will be made only if and to the extent that such
adjustment would not cause any Option Right intended to qualify as an Incentive
Stock Option to fail to so qualify.

12.    Change in Control.

(a)    Definition. For purposes of this Plan, except as may be otherwise
prescribed by the Committee in an Evidence of Award made under this Plan, a
“Change in Control” will be deemed to have occurred upon the occurrence (after
the Effective Date) of any of the following events:

 

  (i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either: (A) the then-outstanding Common Shares; or (B) the
combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (“Voting
Shares”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Corporation; (2) any acquisition by the
Corporation; (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any of its Subsidiaries; or
(4) any acquisition by any Person pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii);

 

13



--------------------------------------------------------------------------------

  (ii)

Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason (other than death or disability) to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Corporation’s shareholders, was approved by a vote or the
approval of at least a majority of the directors then comprising the Incumbent
Board (either by a specific vote or written action or by approval of the proxy
statement of the Corporation in which such person is named as a nominee for
director, without objection to such nomination) shall be considered as though
such individual were a member of the Incumbent Board, but excluding for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

  (iii)

Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Common Shares and Voting Shares
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 66-2/3% of, respectively, the then-outstanding common
shares and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Corporation
or all or substantially all of the Corporation’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to such Business
Combination, of the Common Shares and Voting Shares of the Corporation, as the
case may be, (B) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding common shares of the entity resulting from
such Business Combination, or the combined voting power of the then-outstanding
voting securities of such entity except

 

14



--------------------------------------------------------------------------------

  to the extent that such ownership existed prior to the Business Combination,
and (C) at least a majority of the members of the board of directors of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination; or

 

  (iv)

Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

(b)    Treatment of Awards Upon a Change in Control.

 

  (i)

Unless otherwise determined by the Committee, each applicable Evidence of Award
will provide that, in the event of a Change in Control, for outstanding awards
under this Plan that vest, are earned or become exercisable (as applicable)
based solely on employment, service or the passage of time (as opposed to the
achievement of one or more Management Objectives), such awards will accelerate
and vest, be earned or become exercisable, as applicable, where either
(A) within a specified period the Participant’s employment or service is
involuntarily terminated for reasons other than for cause, the Participant
terminates his or her employment or service for good reason or the Participant’s
employment or service is terminated due to the Participant’s death or
disability, or (B) such awards are not assumed or converted into replacement
awards in a manner described in the Evidence of Award.

 

  (ii)

Unless otherwise determined by the Committee, each applicable Evidence of Award
will provide that, in the event of a Change in Control, for outstanding awards
under this Plan that vest, are earned or become exercisable (as applicable)
based on the achievement of one or more Management Objectives (as opposed to
only employment, service or the passage of time), such awards will accelerate
and vest, be earned or become exercisable, as applicable, based on the greater
of (A) target performance or (B) actual performance (or the Common Share price
relating to the Change in Control, if applicable) determined as of the date of
the Change in Control, where either (I) within a specified period the
Participant’s employment or service is involuntarily terminated for reasons
other than for cause, the Participant terminates his or her employment or
service for good reason or the Participant’s employment or service is terminated
due to the Participant’s death or disability, or (II) such awards are not
assumed or converted into replacement awards in a manner described in the
Evidence of Award.

13.    Detrimental Activity and Recapture Provisions. Any Evidence of Award may
reference a clawback policy of the Company or provide for the cancellation or
forfeiture of an

 

15



--------------------------------------------------------------------------------

award or the forfeiture and repayment to the Company of any gain related to an
award, or other provisions intended to have a similar effect, upon such terms
and conditions as may be determined by the Committee from time to time, if a
Participant, either (a) during employment or other service with the Company or a
Subsidiary, or (b) within a specified period after termination of such
employment or service, engages in any detrimental activity, as described in the
applicable Evidence of Award or such clawback policy. In addition,
notwithstanding anything in this Plan to the contrary, any Evidence of Award or
such clawback policy may also provide for the cancellation or forfeiture of an
award or the forfeiture and repayment to the Company of any Common Shares issued
under and/or any other benefit related to an award, or other provisions intended
to have a similar effect, including upon such terms and conditions as may be
required by the Committee or under Section 10D of the Exchange Act and any
applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the Common Shares may be traded.

14.    Non-U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company or any Subsidiary under an
agreement with a foreign nation or agency, as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of this Plan (including sub-plans) (to be
considered part of this Plan) as it may consider necessary or appropriate for
such purposes, without thereby affecting the terms of this Plan as in effect for
any other purpose, and the secretary or other appropriate officer of the Company
may certify any such document as having been approved and adopted in the same
manner as this Plan. No such special terms, supplements, amendments or
restatements, however, will include any provisions that are inconsistent with
the terms of this Plan as then in effect unless this Plan could have been
amended to eliminate such inconsistency without further approval by the
Shareholders.

15.    Transferability.

(a)    Except as otherwise determined by the Committee, and subject to
compliance with Section 17(b) of this Plan and Section 409A of the Code, no
Option Right, Appreciation Right, Restricted Share, Restricted Share Unit,
Performance Share, Performance Unit, Cash Incentive Award, award contemplated by
Section 9 of this Plan or dividend equivalents paid with respect to awards made
under this Plan will be transferable by the Participant except by will or the
laws of descent and distribution. In no event will any such award granted under
this Plan be transferred for value. Where transfer is permitted, references to
“Participant” shall be construed, as the Committee deems appropriate, to include
any permitted transferee to whom such award is transferred. Except as otherwise
determined by the Committee, Option Rights and Appreciation Rights will be
exercisable during the Participant’s lifetime only by him or her or, in the
event of the Participant’s legal incapacity to do so, by his or her guardian or
legal representative acting on behalf of the Participant in a fiduciary capacity
under state law or court supervision.

(b)    The Committee may specify on the Date of Grant that part or all of the
Common Shares that are (i) to be issued or transferred by the Company upon the
exercise of Option

 

16



--------------------------------------------------------------------------------

Rights or Appreciation Rights, upon the termination of the Restriction Period
applicable to Restricted Share Units or upon payment under any grant of
Performance Shares or Performance Units or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, will be subject to further restrictions on transfer,
including minimum holding periods.

16.    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by a Participant or other person under this
Plan, and the amounts available to the Company for such withholding are
insufficient, it will be a condition to the receipt of such payment or the
realization of such benefit that the Participant or such other person make
arrangements satisfactory to the Company for payment of the balance of such
taxes or other amounts required to be withheld, which arrangements (in the
discretion of the Committee) may include relinquishment of a portion of such
benefit. If a Participant’s benefit is to be received in the form of Common
Shares, and such Participant fails to make arrangements for the payment of taxes
or other amounts, then, unless otherwise determined by the Committee, the
Company will withhold Common Shares having a value equal to the amount required
to be withheld. Notwithstanding the foregoing, when a Participant is required to
pay the Company an amount required to be withheld under applicable income,
employment, tax or other laws, the Participant may elect, unless otherwise
determined by the Committee, to satisfy the obligation, in whole or in part, by
having withheld, from the Common Shares required to be delivered to the
Participant, Common Shares having a value equal to the amount required to be
withheld or by delivering to the Company other Common Shares held by such
Participant. The Common Shares used for tax or other withholding will be valued
at an amount equal to the fair market value of such Common Shares on the date
the benefit is to be included in Participant’s income. In no event will the fair
market value of the Common Shares to be withheld and delivered pursuant to this
Section 16 exceed the minimum amount required to be withheld, unless (i) an
additional amount can be withheld and not result in adverse accounting
consequences, (ii) such additional withholding amount is authorized by the
Committee, and (iii) the total amount withheld does not exceed the Participant’s
estimated tax obligations attributable to the applicable transaction.
Participants will also make such arrangements as the Company may require for the
payment of any withholding tax or other obligation that may arise in connection
with the disposition of Common Shares acquired upon the exercise of Option
Rights.

17.    Compliance with Section 409A of the Code.

(a)    To the extent applicable, it is intended that this Plan and any grants
made hereunder comply with the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to the Participants. This Plan and any grants made hereunder will be
administered in a manner consistent with this intent. Any reference in this Plan
to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such section by the U.S. Department
of the Treasury or the Internal Revenue Service.

(b)    Neither a Participant nor any of a Participant’s creditors or
beneficiaries will have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under this Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under

 

17



--------------------------------------------------------------------------------

Section 409A of the Code, any deferred compensation (within the meaning of
Section 409A of the Code) payable to a Participant or for a Participant’s
benefit under this Plan and grants hereunder may not be reduced by, or offset
against, any amount owed by a Participant to the Company or any of its
Subsidiaries.

(c)    If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the tenth business day of the seventh month after such
separation from service.

(d)    Solely with respect to any award that constitutes nonqualified deferred
compensation subject to Section 409A of the Code and that is payable on account
of a Change in Control (including any installments or stream of payments that
are accelerated on account of a Change in Control), a Change in Control shall
occur only if such event also constitutes a “change in the ownership,” “change
in effective control,” and/or a “change in the ownership of a substantial
portion of assets” of the Company as those terms are defined under Treasury
Regulation §1.409A-3(i)(5), but only to the extent necessary to establish a time
and form of payment that complies with Section 409A of the Code, without
altering the definition of Change in Control for any purpose in respect of such
award.

(e)    Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

18.    Amendments.

(a)    The Board may at any time and from time to time amend this Plan in whole
or in part; provided, however, that if an amendment to this Plan, for purposes
of applicable stock exchange rules and except as permitted under Section 11 of
this Plan, (i) would materially increase the benefits accruing to Participants
under this Plan, (ii) would materially increase the number of securities which
may be issued under this Plan, (iii) would materially modify the requirements
for participation in this Plan, or (iv) must otherwise be approved by the
Shareholders in order to comply with applicable law or the rules of the New York
Stock Exchange or, if the Common Shares are not traded on the New York Stock
Exchange, the principal national securities exchange upon which the Common
Shares are traded or quoted, all as determined by the Board, then, such
amendment will be subject to Shareholder approval and will not be effective
unless and until such approval has been obtained.

 

18



--------------------------------------------------------------------------------

(b)    Except in connection with a corporate transaction or event described in
Section 11 of this Plan or in connection with a Change in Control, the terms of
outstanding awards may not be amended to reduce the Option Price of outstanding
Option Rights or the Base Price of outstanding Appreciation Rights, or cancel
outstanding “underwater” Option Rights or Appreciation Rights (including
following a Participant’s voluntary surrender of “underwater” Option Rights or
Appreciation Rights) in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without Shareholder approval. This
Section 18(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 11 of this Plan. Notwithstanding any
provision of this Plan to the contrary, this Section 18(b) may not be amended
without approval by the Shareholders.

(c)    If permitted by Section 409A of the Code, but subject to the paragraph
that follows, including in the case of termination of employment or service, or
in the case of unforeseeable emergency or other circumstances or in the event of
a Change in Control, to the extent a Participant holds an Option Right or
Appreciation Right not immediately exercisable in full, or any Restricted Shares
as to which the substantial risk of forfeiture or the prohibition or restriction
on transfer has not lapsed, or any Restricted Share Units as to which the
Restriction Period has not been completed, or any Cash Incentive Awards,
Performance Shares or Performance Units which have not been fully earned, or any
dividend equivalents or other awards made pursuant to Section 9 of this Plan
subject to any vesting schedule or transfer restriction, or who holds Common
Shares subject to any transfer restriction imposed pursuant to Section 15(b) of
this Plan, the Committee may, in its sole discretion, provide for continued
vesting or accelerate the time at which such Option Right, Appreciation Right or
other award may vest or be exercised or the time at which such substantial risk
of forfeiture or prohibition or restriction on transfer will lapse or the time
when such Restriction Period will end or the time at which such Cash Incentive
Awards, Performance Shares or Performance Units will be deemed to have been
earned or the time when such transfer restriction will terminate or may waive
any other limitation or requirement under any such award.

(d)    Subject to Section 18(b) of this Plan, the Committee may amend the terms
of any award theretofore granted under this Plan prospectively or retroactively.
Except for adjustments made pursuant to Section 11 of this Plan, no such
amendment will materially impair the rights of any Participant without his or
her consent. The Board may, in its discretion, terminate this Plan at any time.
Termination of this Plan will not affect the rights of Participants or their
successors under any awards outstanding hereunder and not exercised in full on
the date of termination.

19.    Governing Law. This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.

 

19



--------------------------------------------------------------------------------

20.    Effective Date/Termination. This Plan will be effective as of the
Effective Date. No grants will be made on or after the Effective Date under the
Predecessor Plan, provided that outstanding awards granted under the Predecessor
Plan will continue unaffected following the Effective Date. No grant will be
made under this Plan on or after the tenth anniversary of the Effective Date,
but all grants made prior to such date will continue in effect thereafter
subject to the terms thereof and of this Plan. For clarification purposes, the
terms and conditions of this Plan shall not apply to or otherwise impact
previously granted and outstanding awards under the Predecessor Plan, as
applicable.

21.    Miscellaneous Provisions.

(a)    The Company will not be required to issue any fractional Common Shares
pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.

(b)    This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

(c)    Except with respect to Section 21(e) of this Plan, to the extent that any
provision of this Plan would prevent any Option Right that was intended to
qualify as an Incentive Stock Option from qualifying as such, that provision
will be null and void with respect to such Option Right. Such provision,
however, will remain in effect for other Option Rights and there will be no
further effect on any provision of this Plan.

(d)    No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or shares thereunder, would be, in the opinion
of counsel selected by the Company, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.

(e)    Absence on leave approved by a duly constituted officer of the Company or
any of its Subsidiaries will not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder.

(f)    No Participant will have any rights as a Shareholder with respect to any
Common Shares subject to awards granted to him or her under this Plan prior to
the date as of which he or she is actually recorded as the holder of such Common
Shares upon the share records of the Company.

(g)    The Committee may condition the grant of any award or combination of
awards authorized under this Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or a Subsidiary to the Participant.

(h)    Except with respect to Option Rights and Appreciation Rights, the
Committee may permit Participants to elect to defer the issuance of Common
Shares under this Plan pursuant to such rules, procedures or programs as it may
establish for purposes of this Plan and which are intended to comply with the
requirements of Section 409A of the Code. The Committee also may provide that
deferred issuances and settlements include the crediting of dividend equivalents
or interest on the deferral amounts.

 

20



--------------------------------------------------------------------------------

(i)    If any provision of this Plan is or becomes invalid or unenforceable in
any jurisdiction, or would disqualify this Plan or any award under any law
deemed applicable by the Committee, such provision will be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Committee, it will be stricken and the remainder of this Plan will remain
in full force and effect. Notwithstanding anything in this Plan or an Evidence
of Award to the contrary, nothing in this Plan or in an Evidence of Award
prevents a Participant from providing, without prior notice to the Company,
information to governmental authorities regarding possible legal violations or
otherwise testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations, and for purpose of
clarity a Participant is not prohibited from providing information voluntarily
to the Securities and Exchange Commission pursuant to Section 21F of the
Exchange Act.

22.    Share-Based Awards in Substitution for Awards Granted by Another Company.
Notwithstanding anything in this Plan to the contrary:

(a)    Awards may be granted under this Plan in substitution for or in
conversion of, or in connection with an assumption of, stock options, stock
appreciation rights, restricted shares, restricted share units or other share or
share-based awards held by awardees of an entity engaging in a corporate
acquisition or merger transaction with the Company or any Subsidiary. Any
conversion, substitution or assumption will be effective as of the close of the
merger or acquisition, and, to the extent applicable, will be conducted in a
manner that complies with Section 409A of the Code. The awards so granted may
reflect the original terms of the awards being assumed or substituted or
converted for and need not comply with other specific terms of this Plan, and
may account for Common Shares substituted for the securities covered by the
original awards and the number of shares subject to the original awards, as well
as any exercise or purchase prices applicable to the original awards, adjusted
to account for differences in stock prices in connection with the transaction.

(b)    In the event that a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by shareholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under this Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger.

(c)    Any Common Shares that are issued or transferred by, or that are subject
to any awards that are granted by, or become obligations of, the Company under
Sections 22(a) or 22(b) of this Plan will not reduce the Common Shares available
for issuance or transfer under this Plan or otherwise count against the limits
contained in Section 3 of this Plan. In addition, no Common Shares subject to an
award that is granted by, or becomes an obligation of, the Company under
Sections 22(a) or 22(b) of this Plan, will be added to the aggregate limit
contained in Section 3(a)(i) of this Plan.

 

21